Exhibit 4.1 THIRD SUPPLEMENTAL INDENTURE ST. JUDE MEDICAL, INC. AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE Third Supplemental Indenture Dated as of December6, 2010 Supplementing the Indenture Dated as of July 28, 2009 THIRD SUPPLEMENTAL INDENTURE, dated as of December6, 2010 (this “Third Supplemental Indenture”), between St. Jude Medical, Inc., a corporation duly organized and existing under the laws of Minnesota (herein called the “Company”), and U.S. Bank National Association, as Trustee (herein called “Trustee”); RECITALS: WHEREAS, the Company and the Trustee have heretofore executed and delivered an Indenture, dated as of July 28, 2009 (the “Base Indenture” and, together with the Third Supplemental Indenture, the “Indenture”), providing for the issuance from time to time of the Company’s debentures, notes or other evidences of indebtedness (herein and therein called the “Securities”), to be issued in one or more series as provided in the Base Indenture; WHEREAS, Section 12.1 of the Base Indenture permits the Company and the Trustee to enter into an indenture supplemental to the Base Indenture to establish the form and terms of any series of Securities; WHEREAS, Section 2.1 of the Base Indenture permits the form of Securities of any series to be established in an indenture supplemental to the Base Indenture; WHEREAS, Section 3.1 of the Base Indenture permits certain terms of any series of Securities to be established pursuant to an indenture supplemental to the Base Indenture; WHEREAS, pursuant to Sections 2.1 and 3.1 of the Base Indenture, the Company desires to provide for the establishment of a new series of Securities under the Base Indenture, the form and substance of such Securities and the terms, provisions and conditions thereof to be set forth as provided in the Base Indenture and this Third Supplemental Indenture; and WHEREAS, all things necessary to make this Third Supplemental Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, for and in consideration of the foregoing and the purchase of the Securities of the new series established by this Third Supplemental Indenture by the holders thereof (the “Holders”), it is mutually agreed, for the equal and proportionate benefit of all such Holders, as follows: ARTICLE 1 Definitions and Other Provisions of General Application Section Relation to Base Indenture. This Third Supplemental Indenture constitutes a part of the Base Indenture (the provisions of which, as modified by this Third
